Exhibit 10.77

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), with an Effective Date of March 21,
2001, is made and entered into between Scott J. Landstrom (the "Executive") and
Lam Research Corporation, a Delaware corporation (the "Company").

R E C I T A L S

A. The Company and Executive desire to enter into this Agreement with respect to
the Executive's employment with the Company.

B. Certain capitalized terms used in the Agreement are defined in Section 5
below.

In consideration of the mutual covenants herein contained, and in consideration
of the employment of Executive by the Company, the parties agree as follows:

1. Duties and Scope of Employment.

(a) Position. During the Employment Period (as defined in Section 2 (a) below),
the Executive shall serve as a Vice President of the Company. The duties and
responsibilities of Executive shall include the duties and responsibilities as
the Office of the Chief Executive Officer and the Board of Directors of the
Company (the "Board") may, from time to time, reasonably assign to Executive, in
all cases to be consistent with Executive's offices and positions.

(b) Obligations. Executive shall comply with all of Lam's policies and
procedures governing employment. During the Employment Period, the Executive
shall devote his full business efforts and time to the Company. The foregoing,
however, shall not preclude the Executive from engaging in such activities and
services as do not interfere or conflict with his responsibilities to the
Company.

2. Employment Period.

(a) Term. This Agreement shall begin upon the Effective Date and shall continue
until March 20, 2006 unless earlier terminated as set forth herein (the
"Employment Period"). Except as otherwise provided herein, the Employment Period
shall end on the Termination Date. For the period March 21, 2001 through April
22, 2001, Executive will be on unpaid leave from the Company, although he will
be an employee of the Company during such period.

(b) Termination.

(i) By the Company. The Company may terminate the Executive's employment for
Cause (as defined in Section 5(a) below), by giving the Executive thirty (30)
days' advance written notice, subject, however, to the cure provisions of such
Section. The Company may terminate the Executive's employment with the Company
for any other reason (which termination shall be regarded as an Involuntary
Termination of the Executive) by giving the Executive ninety (90) days' advance
notice in writing. Any waiver of notice shall be valid only if it is made in
writing and expressly refers to the applicable notice requirement of this
Section 2(b). Termination under this section shall become effective at the end
of the notice period (unless cured prior to the expiration of such period).

(ii) By the Executive. The Executive may terminate his employment with the
Company by reason of Involuntary Termination (as defined in Section 5(c) below)
by giving the Company thirty (30) days' advance written notice, subject,
however, to the cure provisions of such Section. The Executive may terminate his
employment with the Company at any time for any other reason ("Voluntary
Resignation") by giving the Company ninety (90) days' advance written notice.
Any waiver of notice shall be valid only if it is made in writing and expressly
refers to the applicable notice requirement of this Section 2(b). Termination
under this section shall become effective at the end of the notice period
(unless cured prior to the expiration of such period).

(c) Death. The Executive's employment shall terminate immediately in the event
of his death. The Company shall pay to the Executive's estate any earned but
unpaid salary and vacation pay accrued to the date of her death.

 a. 

(d) Disability. The Company may terminate the Executive's employment for
Disability (as defined in Section 5(b) below) by giving the Executive ninety
(90) days' advance notice in writing. In the event the Executive resumes the
performance of substantially all of his duties hereunder before the termination
of his employment under this Section 2(d) becomes effective, the notice of
termination shall automatically be deemed to have been revoked.

(e) Priority of Rights and Obligations upon Termination. If any event leading to
or permitting Termination of this Agreement, or providing notice thereof, occurs
at approximately the same time as any other Early Termination event or during
any Termination notice period, and those events invoke different notice periods
or different severance or other benefit arrangements, the deadlines,
obligations, rights and benefits applicable to the Termination event having the
highest priority shall control. The priority of Termination events (from highest
to lowest priority) is as follows: (1) Termination for Cause; (2) Voluntary
Resignation; (3) Involuntary Termination; (4) Disability; and (5) death. For
example, if Executive gives notice of his Voluntary Resignation and, before the
90 day notice period has expired, he is subject to an Involuntary Termination,
only the rights and benefits available to him for Voluntary Resignation apply
since the provisions governing Voluntary Resignation have a higher priority than
those applicable to Involuntary Termination. Similarly, if Executive has been
subject to an Involuntary Termination and dies during the notice period, he
shall have the rights and benefits available to his estate as one subject to an
Involuntary Termination. Expiration of this Agreement prevails over all
termination events.

 

3. Compensation and Benefits.

(a) Base Compensation. During the term of this Agreement, the Company shall pay
the Executive as compensation for services a base salary. The base salary shall
be $275,000 per year as of the Effective Date. The Board, at least annually,
will review such base salary for possible increase, reasonably taking into
account Executive's performance and prevailing compensation for executives at
similar levels in similar sized companies in the industry. Such salary shall be
paid periodically in accordance with normal Company payroll. The annual
compensation specified in this Section 3(a) is referred to in this Agreement as
"Base Compensation."

(b) Bonus. Unless otherwise determined by the Board of Directors in its sole
discretion, Executive shall not be entitled to participate in participate in any
performance bonus plan offered by the Company. Executive shall receive a hiring
bonus of $200,000 payable within thirty days of the Effective Date. Executive
shall be obligated to repay the hiring bonus in full if, prior to March 21,
2002, he receives notice of termination by the Company for Cause that ultimately
leads to a termination. The hiring bonus may, at Executive's election, be
deferred pursuant to the terms and conditions of the Company's Executive
Deferred Compensation Plan.

(c) Stock Options. The Executive shall be granted non-qualified stock options
(the "Stock Options") to purchase 300,000 shares of the Company's common stock,
par value $.001 per share (the "Common Stock"), with an exercise price equal to
the closing price of the Common Stock as reported on the NASDAQ Stock Market on
the date of grant, as determined by the Compensation Committee of the Board of
Directors, in its discretion, but in no event later than April 30, 2001 (the
"Grant Date"). The Stock Options shall vest with resect to one-fourth of the
option shares on each of the first four anniversaries of the Grant Date;
provided, that except as provided in Sections 4(a)(i) and 4(c) below, no portion
of the Stock Options shall vest following the termination of Executive's
employment with the Company. The Stock Options shall have a term of ten (10)
years from the Grant Date.

(d) Deferred Compensation. The Executive shall be entitled to participate in the
Company's Executive Deferred Compensation Plan pursuant to the terms thereof.

(e) Benefits. During the Employment Period, the Executive shall be eligible to
participate in the benefit plans and compensation programs maintained by the
Company of general applicability to other key executives of the Company,
including (without limitation) retirement plans, automobile allowance, savings
or profit-sharing plans, deferred compensation plans, supplemental retirement or
excess-benefit plans, stock option, life, disability, health, accident and other
insurance programs, paid vacations (but accruing at not less than three weeks
per year), and similar plans or programs, but excluding any performance bonus
plans, subject in each case to the generally applicable terms and conditions of
the plan or program in question and to the determination of the Board or any
committee administering such plan or program.

(f) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable and necessary business expenses incurred by the
Executive in the performance of her duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such
reimbursement.

(g) Section 162(m). Executive and the Company agree to use reasonable good faith
efforts, to the extent reasonably practicable and not materially adverse to
Executive, to structure payment of all amounts of Executive's compensation from
the Company so as to avoid non-deductibility of any such amounts under Section
162(m) of the Internal Revenue Code (the "Code") or any successor provision.

(h) Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event it shall be determined that any payment or benefit by the
Company to or for the benefit of the Executive, whether paid or payable but
determined without regard to any additional payments required under this Section
6 (a "Payment"), would be subject to the excise tax imposed by Section 4999 of
the Code or any comparable federal, state or local excise tax (such excise tax,
together with any interest and penalties, are hereinafter collectively referred
to as the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in such an amount that after the
payment of all taxes (including, without limitation, any interest and penalties
on such taxes and the Excise Tax) on the Payment and on the Gross-Up Payment,
the Executive shall retain an amount equal to the Payment minus all applicable
taxes on the Payment not imposed as a result of the Excise Tax. The intent of
the parties is that the Company shall be solely responsible for, and shall pay,
any Excise Tax on the Payment and Gross-Up Payment and any income and employment
taxes (including, without limitation, penalties and interest) imposed on any
Gross-Up payment, as well as any loss of tax deduction caused by the Gross-Up
Payment.

All determinations required to be made under this Section, including without
limitation, whether and when a Gross-Up Payment is required and the amount of
such Gross-Up Payment and the assumptions to be utilized in arriving at such
determinations, shall be made by a nationally recognized accounting firm that is
the Company's outside auditor at the time of such determinations, which firm
must be reasonably acceptable to the Executive (the "Accounting Firm"). All fees
and expenses of the Accounting Firm shall be borne solely by the Company.

4. Severance Benefits.

(a) Severance Benefits. Executive is not entitled to severance benefits of any
kind due to the expiration of this Agreement or benefits or compensation of any
kind upon termination of his employment for any reason, except as expressly
provided herein. If Executive's employment with the Company terminates prior to
the expiration of this Agreement, then the Executive shall be entitled to
receive severance benefits as follows:

    Involuntary Termination
    . If the Executive's employment terminates as a result of Involuntary
    Termination during the Employment Period, then the Company shall pay the
    Executive within ten (10) business days after the termination date a lump
    sum equal to one times the Executive's annual Base Compensation (based on
    annualizing the rate at which Executive was most recently accruing Base
    Compensation). In addition, the Stock Options that Executive would have
    received during the next twelve-month period following termination shall be
    accelerated so as to be fully vested upon the Termination Date.

    

 i. Voluntary Resignation; Disability; Death; Termination for Cause. If, any
    time during this Agreement, (A) the Executive's employment terminates by
    reason of the Executive's (i) vVoluntary rResignation (and is not the result
    of an Involuntary Termination), (ii) Disability or (iii) death, or (B) the
    Executive's employment is terminated by the Company for Cause, then unless
    as otherwise expressly provided in Section 4(b) Executive shall not be
    entitled to receive severance or other benefits beyond the Termination Date
    except for those (if any) as may then be established (and applicable) under
    the Company's then-existing severance and benefits plans and policies at the
    time of such termination.

However, should the Executive make a Voluntary Resignation during the first
eighteen (18) months of this Agreement (an effective date prior to September 20,
2002), the Executive shall receive those Severance Benefits as set forth in
subsection 4(a)(i) Involuntary Termination. On or about March 21, 2002 the
Executive and his supervisor agree to meet and assess the need to have this
eighteen- (18) month period shortened or eliminated. Any mutually agreed to
modification will be reduced to writing and executed as an amendment to this
Agreement.

(b) Benefits; Miscellaneous. In the event the Executive is entitled to severance
benefits pursuant to subsection 4(a)(i) or is terminated due to death or
Disability, then in addition to such severance benefits, the Company shall
continue to provide the Executive (and his family) for a period of one year
following the Termination Date, welfare benefits or such comparable alternative
welfare benefits as the Company may, in its discretion, determine to be
sufficient to satisfy its obligations to the Executive under this Agreement
(including, without limitation, medical, prescription, dental, disability,
individual life, group life, accidental death and travel accident plans and
programs) which are at least as favorable as the most favorable plans of the
Company applicable to other peer executives and their families as of the
Termination Date. Notwithstanding the foregoing, if the Executive is covered
under any medical, life, or disability insurance plan(s) provided by a
subsequent employer, then the amount of coverage required to be provided by the
Company hereunder shall be reduced by the amount of coverage provided by the
subsequent employer's medical, life or disability insurance plan(s). The
Executive's rights under this Section 4(b) shall be in addition to, and not in
lieu of, any post-termination continuation coverage or conversion rights the
Executive may have pursuant to applicable law, including without limitation,
continuation coverage required by Section 4980B of the Code.

In addition, in the event of any termination of Executive's employment at any
time during the term of this Agreement, (i) the Company shall pay the Executive
any unpaid Base Compensation due for periods prior to the Termination Date; (ii)
the Company shall pay the Executive all of the Executive's accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by the Executive (or her Estate), the Company shall reimburse
the Executive for all expenses reasonably and necessarily incurred by the
Executive in connection with the business of the Company. These payments shall
be made promptly and within the period of time mandated by law.

Benefits upon a Change in Control.
If a Change in Control (as defined in this Agreement), occurring prior to the
Termination Date, is followed within a one-year period by (1) the Involuntary
Termination of Executive's employment or (2) Executive's acceptance of a
position of materially lesser authority or responsibility offered to him by the
Company, then any unvested portion of the Stock Options shall automatically be
accelerated in full so as to become completely vested, except that no such
acceleration will occur if the Change in Control or Involuntary Termination
occurs after the Executive has (i) given notice of Voluntary Resignation or (ii)
been given notice of Termination for Cause by the Company unless that notice is
subsequently withdrawn (in writing) by the Company and Executive's employment
does not terminate as a result of such notice.
Post-Termination Exercisability of Options
. If Executive's employment with the Company does not continue after expiration
of this Agreement, Executive may exercise any vested Stock Options (which have
not previously terminated) for a period of: (1) ninety (90) dayss following
either (i) voluntary termination of this Agreement by the Executive, or (ii)
termination for cause; (2) one hundred eighty (180) days following termination
of this Executive's employment for any other reason. After expiration of this
Agreement, the terms of any applicable plan and grant documents shall dictate
the length of time following termination in which Executive may exercise the
Stock Options.

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

    Cause
    . "Cause" shall mean (i) a willful act of personal dishonesty knowingly
    taken by the Executive in connection with his responsibilities as an
    employee and intended to result in her substantial personal enrichment, (ii)
    a willful and knowing act by the Executive which constitutes gross
    misconduct, (iii) any refusal by the Executive to comply with a reasonable
    written directive of the Board, (iv) a willful breach by the Executive of a
    material provision of this Agreement, or (v) a material and willful
    violation of a material federal or state law or regulation applicable to the
    business of the Company. No act, or failure to act, by the Executive shall
    be considered "willful" unless committed without good faith and without a
    reasonable belief that the act or omission was in the Company's best
    interest. Termination for Cause shall not be deemed to have occurred unless,
    by the affirmative vote of all of the members of the Board (excluding the
    Executive, if applicable), at a meeting called and held for that purpose
    (after reasonable notice to the Executive and his counsel and after allowing
    the Executive and his counsel to be heard before the Board), a resolution is
    adopted finding that in the good faith opinion of such Board members the
    Executive was guilty of conduct set forth in (i), (ii), (iii), (iv) or (v),
    of this section, specifying the particulars thereof; provided that in the
    case of conduct set forth in (iii),(iv) (iv) or (v), the Executive shall
    have the opportunity to cure same within 30 days following the Executive's
    receipt of written notice thereof.
 a. Disability. "Disability" shall mean that the Executive has been or will be
    unable to substantially perform his duties under this Agreement for a period
    of six or more consecutive months due to illness, accident or other physical
    or mental incapacity.

(c) Involuntary Termination. "Involuntary Termination" shall mean:

(i) the continued assignment to the Executive of any duties or the continued
significant change in the Executive's duties, either of which is substantially
inconsistent with the Executive's duties immediately prior to such assignment or
change for a period of thirty (30) days after notice thereof from the Executive
to the Board setting forth in reasonable detail the respects in which Executive
believes such assignments or duties are significantly inconsistent with the
Executive's prior duties;

(ii) a reduction in the Executive's Base Compensation, other than any such
reduction which is part of, and generally consistent with, a general reduction
of officer salaries;

(iii) a material reduction by the Company in the kind or level of employee
benefits (other than salary) to which the Executive is entitled immediately
prior to such reduction with the result that the Executive's overall benefits
package (other than salary) is substantially reduced (other than any such
reduction applicable to officers of the Company generally);

(iv) the relocation of the Company's principal executive office to a location
more than fifty (50) miles from its present location;

(v) any purported termination of the Executive's employment by the Company other
than for Cause, Disability or death;

(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 6 below; or

(vii) (vii) any material breach by the Company of any material provision of this
Agreement;

(viii) a change in the Executive's title which results in the Executive having a
title of lesser status within the Company's organizational structure;

provided, that none of the foregoing shall constitute Involuntary Termination to
the extent the Executive has agreed thereto; and provided, further, that the
foregoing shall constitute Involuntary Termination only if and to the extent
that (i) the Executive provides written notice to the Company setting forth in
reasonable detail such facts which Executive believes constitute Involuntary
Termination and (ii) any circumstances constituting Involuntary Termination
remain uncured for a period of thirty (30) days following the Company's receipt
of such written notice.

(d) Termination Date. "Termination Date" shall mean (i) the last day of the
applicable notice period set forth in Section 2(b) or 2(d) above (except for any
Involuntary Termination Notice, given by the Executive, which is cured by the
Company, or a Termination for Disability Notice which is revoked by the
Executive resuming the performance of her duties), (ii) the date as of which
such notice is waived in accordance with the terms of Section 2(b), (iii) the
date of Executive's employment termination pursuant to this Agreement if notice
of the same is not required under Section 2, or (iv) the date upon which this
Agreement expires. If more than one Termination Date may apply, then the
priority provisions of section 2(e) of this Agreement shall determine which
Termination Date controls.

(e) Change in Control. "Change in Control" shall mean the occurrence of any of
the following events:



 i. Any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
    of the Securities Exchange Act of 1934, as amended, but excluding any person
    or group as such term is used in Rule 13d-1(b) under the Exchange Act) is or
    becomes the "beneficial owner" (as defined in Rule13-d-3 under said Act),
    directly or indirectly, of securities of the Company representing twenty
    percent (20%) or more of the total voting power represented by the Company's
    then outstanding voting securities; or

 i.  A change in the composition of the Board occurring within a two-year
     period, as a result of which fewer than a majority of the directors are
     Incumbent Directors. "Incumbent Directors" shall mean directors who either
     (A) are directors of the Company as of the Effective Date, or (B) are
     elected, or nominated for election, to the Board with the affirmative votes
     of at least a majority of the Incumbent Directors at the time of such
     election or nomination (but shall not include an individual whose election
     or nomination is in connection with an actual or threatened proxy contest
     relating to the election of directors to the Company); or
 ii. The stockholders of the Company approve a merger or consolidation of the
     Company with any other corporation, other than a merger or consolidation
     which would result in the voting securities of the Company outstanding
     immediately prior thereto continuing to represent (either by remaining
     outstanding or by being converted into voting securities of the surviving
     entity) more than fifty percent (50%) of the total voting power represented
     by the voting securities of the Company or such surviving entity
     outstanding immediately after such merger or consolidation, or the
     stockholders of the Company approve a plan of complete liquidation of the
     Company or an agreement for the sale or disposition by the Company of all
     or substantially all the Company's assets (other than to a subsidiary or
     subsidiaries).

(f) Voluntary Resignation. "Voluntary Resignation" shall mean termination of
Executive's employment with the Company at Executive's voluntary discretion, and
shall specifically exclude all instances of Involuntary Termination.

6. Successors.

(a) Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the Company's obligations under this Agreement and agree expressly
to perform such obligations in the same manner and to the same extent as the
Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive's Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a vVoluntary rResignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 7(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date in accordance with Section 2(b) or 2(d) Subject to the second
provision to Section 5(d), the failure by the Executive to include in the notice
any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing her rights
hereunder. The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of Executive hereunder or preclude the Executive from asserting
such fact or circumstance in enforcing his rights hereunder.

 

8. Non-Compete; Non-Solicit.

(a) The parties hereto recognize that the Executive's services are special and
unique and that her level of compensation and the provisions herein for
compensation upon Involuntary Termination are partly in consideration of and
conditioned upon the Executive's not competing with the Company, and that the
covenant on his part not to compete and not to solicit as set forth in this
Section 8 is essential to protect the business and goodwill of the Company.

(b) The Executive agrees that prior to the Termination Date, the Executive will
not either directly or indirectly, whether as a director, officer, consultant,
employee or advisor or in any other capacity (i) render any planning, marketing
or other services respecting the creation, design, manufacture or sale of
semiconductor manufacturing equipment and/or software to any business, agency,
partnership or entity ("Restricted Business") other than the Company, or (ii)
make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 8, the term "Company" shall mean and
include the Company, any subsidiary or affiliate of the Company, any successor
to the business of the Company (by merger, consolidation, sale of assets or
stock or otherwise) and any other corporation or entity of which the Executive
may serve as a director, officer or employee at the request of the Company or
any successor of the Company.

(c) Prior to the Termination Date, and for the period extending six (6) months
thereafter(other than upon expiration of the two-year Employment Period without
early termination thereof), the Executive will not, directly or indirectly,
induce or attempt to influence any employee of the Company to leave its employ,
and the Executive will not, directly or indirectly, involve himself in decisions
to hire any employee who has left the Company's employ within the three-month
period preceding the Executive's cessation of employment or the three-month
period following his cessation of employment.

(d) The Executive agrees that the Company would suffer an irreparable injury if
he were to breach the covenants contained in subparagraphs (b) or (c) and that
the Company would by reason of such breach or threatened breach be entitled to
injunctive relief in a court of appropriate jurisdiction, and the Executive
hereby stipulates to the entering of such injunctive relief prohibiting him from
engaging in such breach.

(e) If any of the restrictions contained in this Section 8 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope or other
provisions thereof, then the parties hereto contemplate that the court shall
reduce such extent, duration, geographical scope or other provisions hereof (but
only to the extent necessary to render such restrictions enforceable) and then
enforce this Section 8 in its reduced form for all purposes in the manner
contemplated hereby.

 

9. Existing Confidentiality and Non-Compete Agreements. Executive represents and
warrants (i) that prior to the date hereof he has provided the Company with true
and complete copies of any and all written confidentiality and/or non-compete
agreements to which Executive is a party as of the date hereof (together with a
written description of any such oral agreements), and (ii) to the best of
Executive's knowledge, full compliance with the terms of each such agreement
will not materially interfere with Executive's duties hereunder (except to the
extent that Executive reasonably may determine to absent himself from certain
Company meetings and communication during the first year of the Employment
Period). The Executive further covenants that he will not willfully and
knowingly fail to fully abide by the terms of any and all such agreements and
will work in good faith with the Company to avoid any breach thereof.

10. Arbitration. At the option of either party, any and all disputes or
controversies whether of law or fact and of any nature whatsoever arising from
or respecting this Agreement shall be decided by arbitration by the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Executive's desire to arbitrate such a claim.

The arbitrator shall be selected as follows. In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. In the event the Company and the Executive do not so agree, the
Company and the Executive shall each select one independent, qualified
arbitrator and the two arbitrators so selected shall select the third
arbitrator. The Company reserves the right to object to any individual
arbitrator who shall be employed by or affiliated with a competing organization.

Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator, who, if more than one, shall act
by majority vote, shall have the power and authority to decree any and all
relief of an equitable nature including, but not limited to, such relief as a
temporary restraining order, a temporary and/or permanent injunction, and shall
also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that the Executive shall be entitled to reimbursement for his
reasonable attorney's fees to the extent he prevails as to the material issues
in such dispute. The decree or judgment of an award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.

11. Miscellaneous Provisions.

(a) No Duty to Mitigate. Provided that Executive fully performs her obligations
under this Agreement, the Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Whole Agreement. This Agreement and the documents expressly referred to
herein represent the entire agreement of the parties with respect to the matters
set forth herein. No agreements, representations or understandings (whether oral
or written and whether express or implied) which are not expressly referred to
herein have been made or entered into by either party with respect to the
subject matter hereof. Nothing herein affects the continued enforceability of
that certain pre-existing indemnification letter between the

parties.Nothing herein affects the continued enforceability of the Company's
Employment, Confidential Information and Invention Assignment Agreement to be
executed by the Executive.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect If any
provision of this Agreement is determined to be invalid or unenforceable, the
Agreement shall remain in full force and effect as to the remaining provisions,
and the parties shall replace the invalid or unenforceable provision with one
which reflects the parties' original intent in agreeing to the
invalid/unenforceable one..

(f) No Assignment of Benefits. Except as otherwise provided herein, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor's process, and any action in violation of this
subsection (f) shall be void.

(g) Employment Taxes. All payments made pursuant to this Agreement by Company
shall be subject to withholding of applicable income and employment taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term "Company" when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(j) Expense Reimbursement. The Company will reimburse Executive for his
reasonable legal fees and costs associated with the negotiation and execution of
this Agreement and all other matters associated with becoming an employee of the
Company, not to exceed $12,000 in the aggregate.

(k) Survival of Obligations. The obligations of paragraphs 4, 7, 8, 9, 10 and 11
shall survive termination of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

LAM RESEARCH CORPORATION

 



By: /s/ Richard H. Lovgren By: /s/ Scott J. Landstrom

RICHARD H. LOVGREN SCOTT J. LANDSTROM

Its: Vice President, General Counsel and Secretary

 

Dated: March 21, 2001 Dated: March 21, 2001





 